    Case 19-00598-SMT   Doc 30    Filed 12/23/19 Entered 12/23/19 10:49:41    Desc Main
                                  Document Page 1 of 5
The document below is hereby signed.

Signed: December 22, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     KATHRYN TOGGAS,                       )     Case No. 19-00598
                                           )     (Chapter 13)
                            Debtor.        )     Not for publication in
                                           )     West’s Bankruptcy Reporter.

                         MEMORANDUM DECISION AND ORDER
                    DENYING MOTION FOR STAY PENDING APPEAL

          The debtor has filed a        Motion for Stay Pending Appeal (Dkt.

     No. 26) (“Motion”) of the court’s Order Amending Order Dismissing

     Case, Granting in Part “Motion to Vacate Dismissal Order,

     for Relief from Codebtor Stay, and for Imposition of an Equitable

     Servitude for Two Years,” and Imposing an Equitable Servitude on

     Real Property Located at 3112 Legation St., NW, Washington, DC

     20015 (Dkt. No. 23) (“Amended Order Dismissing Case”).                  The

     Amended Order Dismissing Case granted in part the Motion to

     Vacate Dismissal Order, for Relief from the Codebtor Stay, and

     for Imposition an Equitable Servitude for Two Years (Dkt. No. 16)

     (“Motion to Vacate Dismissal”) filed by U.S. Bank National

     Association as Legal Title Trustee for Truman 2016 SC6 Title

     Trust (“U.S. Bank”).        On November 27, 2019, U.S. Bank filed an
Case 19-00598-SMT   Doc 30   Filed 12/23/19 Entered 12/23/19 10:49:41   Desc Main
                             Document Page 2 of 5


opposition (Dkt. No. 29) to the debtor’s Motion.             For the reasons

set forth in U.S. Bank’s opposition and for the reason below, the

court will deny the debtor’s Motion.

                                       I

      A party seeking a stay pending appeal must show (1) the

likelihood that it will succeed on the merits of its appeal; (2)

the likelihood it will be irreparably harmed absent a stay; (3)

the prospect that others will be harmed if a stay is granted; and

(4) that granting the stay is in the public interest.              In re

Hardy, 561 B.R. 281, 283 (D.D.C. 2016).           The debtor’s motion

fails to satisfy all four of these requirements.

      No Likelihood of Success on Appeal.          The debtor has no

likelihood of succeeding on appeal.          First, the debtor has not

paid the fees for pursuing the appeal, and has not filed a motion

in this court to waive the filing fee (a motion that I would

deny).   That necessarily would require dismissal of the appeal.

      Second, the debtor’s Motion contends that the Motion to

Vacate Dismissal was improperly granted because U.S. Bank’s

grounds for vacating the dismissal order did not fall within the

stated grounds for relief enumerated in Fed. R. Civ. P. 60(b)(1)-

(5) (made applicable in this court by Fed. R. Bankr. P. 9024) and

because U.S. Bank, who was not a party to the underlying order

dismissing the case, did not have standing to seek relief.

However, the Motion to Vacate Dismissal only sought to vacate the


                                       2
Case 19-00598-SMT   Doc 30   Filed 12/23/19 Entered 12/23/19 10:49:41   Desc Main
                             Document Page 3 of 5


dismissal order pursuant to Rule 60(b), and the court’s Amended

Order Dismissing Case denied that request.            Instead, the court

granted the requested equitable servitude without vacating the

dismissal order; even though the bankruptcy case had been

dismissed, the court retained authority to enter orders

addressing the debtor’s abusive conduct.           See Cooter & Gell v.

Hartmarx Corp., 496 U.S. 384, 395-98 (1990) (district courts may

enforce Rule 11 even after the plaintiff has filed a notice of

dismissal under Rule 41(a)(1)).         Accordingly, Toggas does not

have a likelihood of succeeding with respect to this argument: it

is moot as to U.S. Bank’s request for relief under Rule 60(b),

and the court acted within its authority to address the debtor’s

conduct by imposing the equitable servitude.1

      No Irreparable Harm to the Debtor.          The debtor asserts that

she will be likely to suffer irreparable harm because of the

imposition of the equitable servitude.           However, the debtor’s

multiple recent bankruptcy cases have been dismissed, which is

evidence that the debtor has no ability to successfully utilize

the reorganization provisions of the Bankruptcy Code.              In that

light, the equitable servitude does not cause her any harm



      1
         The debtor’s motion also objects to the court’s Amended
Order insofar as it granted U.S. Bank’s request that the codebtor
stay of § 1301 be lifted, but because the court denied U.S.
Bank’s motion to vacate the dismissal order, the codebtor stay is
no longer in place not as a function of the court’s granting the
creditor’s motion, but as a consequence of the dismissal order.

                                       3
Case 19-00598-SMT   Doc 30    Filed 12/23/19 Entered 12/23/19 10:49:41   Desc Main
                              Document Page 4 of 5


because she would not be able to achieve a reorganization even if

the equitable servitude were not in place.

      Harm to U.S. Bank and Other Parties.            As U.S. Bank’s Motion

to Vacate Dismissal noted (Dkt. No. 16 at 5-6), the debtor has

filed numerous bankruptcy petitions in recent years, often

immediately preceding the date for which a foreclosure sale was

scheduled.   The debtor has thus been engaging in a blatant form

of “tag bankruptcy.”         The harm that could befall the creditor if

no equitable servitude were in place is obvious: if the debtor

were to file a new petition, and codebtor stay would arise as to

her husband and prevent U.S. Bank from exercising its rights with

respect to the property.2         This possibility poses an immediate

harm to U.S. Bank in light of the debtor’s filing history.                 This

factor therefore weighs against staying the Amended Order

Dismissing Case pending appeal.

      The Public Interest.        The debtor has made no showing that

the public interest weighs in favor of a stay pending appeal,

and, at best, the public interest would be neutral as to the

competing private rights of the debtor and U.S. Bank as to the

future and disposition of the Property.            Moreover, as U.S. Bank

notes in its opposition, there is reason to say that the public

      2
        The provisions of 11 U.S.C. § 362(c)(4) would for some
time prevent a new case filed by the debtor from giving rise to
an automatic stay under 11 U.S.C. § 362(a) upon the filing of the
petition. However, § 362(c)(4) would not prevent the petition
from giving rise to the co-debtor stay under 11 U.S.C. § 1301.

                                        4
Case 19-00598-SMT                                                           Doc 30   Filed 12/23/19 Entered 12/23/19 10:49:41   Desc Main
                                                                                     Document Page 5 of 5


interest weighs in favor of denying the debtor’s motion; as this

court noted in In re Allen, 300 B.R. 127, 132 (Bankr. D.D.C.

2003), “there is a public interest in not allowing abusive

bankruptcy filings such as this to delay [a] mortgagee’s

foreclosure efforts”(internal numbering omitted).                                                                     Accordingly,

the public interest does not weigh in favor of granting a stay

pending appeal.

                                                                                              III

                              For the foregoing reasons, it is

                              ORDERED that the debtor’s Motion for Stay Pending Appeal

(Dkt. No. 26) is DENIED.                                                                It is further

                              ORDERED that the clerk shall transmit a copy of this

Memorandum Decision and Order to the clerk of the district court

so that the district court is aware of the debtor’s failure to

comply with Rule 8003(a)(3)(C), which requires that a notice of

appeal be accompanied by the prescribed fee.

                                                                                                         [Signed and dated above.]

Copies to: Recipients of e-notifications of orders.




R:\Common\TeelSM\Judge Temp Docs\Toggas - Deny Stay pending Appeal v3.wpd
                                                                                               5
